EXHIBIT 99.1 Investor Relations Roadshow Investor Relations Roadshow AUGUST 2007 AUGUST 2007 UBS Investment Bank Statements made in this presentation may contain “forward-looking” information, such as forecasts of futurefinancial performance. Such statements involve risks and uncertainties and are subject to change at anytime. Factors that could cause actual results to differ materially include, but are not limited to, thefollowing: potential liability for losses not covered by, or in excess of, our insurance; continued complianceby the Company under its debt agreements; changes in Medicare and Medicaid reimbursements; the impactof federal and state regulations and investigations; changes in payor mix and payment methodologies; ourability to integrate the operations of Harborside Healthcare Corporation; our ability to generate sufficientcash flow to operate our business; our ability to receive increases in reimbursement rates from governmentpayors to cover increased costs; and competition for qualified staff in the healthcare industry. Moreinformation on these and other factors that could affect our business and financial results are included in ourAnnual Report on Form 10-K/A for the year ended December 31, 2006 and other public filings made with theSecurities and Exchange Commission. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are,in some cases, beyond our control. We caution that any forward-looking statements made by us are notguarantees of future performance. We disclaim any obligation to update any such factors or to announcepublicly the results of any revisions to any of the forward-looking statements to reflect future events ordevelopments. Furthermore, references to non-GAAP financial information and pro forma, normalized data contained hereinare reconciled to comparable GAAP financial information in our earnings release dated August 1, 2007 whichis available on our website at www.sunh.com and has been filed with the SEC in an 8K. Any documents filedby Sun with the SEC may be obtained free of charge at the SEC’s web site at www.sec.gov. In addition,investors and stockholders of Sun may obtain free copies of the documents filed with the SEC by contactingthe Investor Relations Department of Sun at (505) 468-2341 (TDD users, please call (505) 468-4458) or bysending a written request to Investor Relations, Sun Healthcare Group, Inc., 101 Sun Avenue NW,Albuquerque, NM 87109. You may also read and copy any reports, statements, and other information filedby Sun with the SEC at the SEC public reference room at 450 Fifth Street, NW, Room 1200, Washington, D.C.20549. Please call the SEC at (800) SEC-0330 or visit the SEC’s web site for further information on its publicreference room. Forward-Looking Statements Investment Highlights • Attractive industry fundamentals and reimbursement outlook • Nationally diversified portfolio of facilities • Focus on high-acuity patients • Harborside acquisition creates one of the largest U.S. operators • Demonstrated integration track record • Strong financial performance and underlying asset coverage • Proven and experienced management team Source: CMS. (in thousands) SNFs- Lowest Cost Setting for Rehab and Recovery 85+ Population Growth Declining Number of Nursing Facilities Source: US Census Bureau. (in millions) 7 4 6 10 15 21 1.5% 2.0% 2.2% 2.6% 3.9% 5.0% 0 5 10 15 20 2000A 2010E 2020E 2030E 2040E 2050E 0% 2% 4% 6% 8% 10% 85+ Population % of Total Population Comparison of per Case Rates SNF IRF LTAC Tracheotomy with Vent $10,051 $26,051 $115,463 Respiratory with Vent 7,897 26,051 74,689 Joint Replacement 6,165 17,135 67,104 Hip Fracture 10,618 18,487 44,633 Stroke 8,905 34,196 31,496 Average $8,727 $24,384 $66,677 Source : Medpac 15.9 16.0 16.1 16.3 16.5 16.7 16.9 17.0 17.3 17.1 16.7 16.4 15.0 15.5 16.0 16.5 17.0 17.5 1995 1996 1997 1998 1999 2000 2001 2002 2003 2004 2005 The long-term healthcare industry continues to grow due to demographicdemand with limited construction of new inpatient facilities. Attractive Industry Fundamentals (1) Includes revolving credit, synthetic L/C and delayed draw term loan facilities, all of which were undrawn at close. (2) Sun standalone. 2001 2001 2002 2002 2003 2003 2004 2004 2005 2005 2006 2006 November 2001 Rick Matros joined Sun asChairman & CEO February 2002 Exited bankruptcy December 2004 Completed restructuring February 2003 Commenced secondrestructuring May 2005 Announced acquisition of Peak December 2005 Closed Peak acquisition andcompleted equity offering fornet proceeds of $38 million October 2006 Announced acquisition ofHarborside December 2006 Completed equity offering fornet proceeds of $121 millionand completed sale of SunPlus February 2004 Completed PIPE for netproceeds of $52 million March 2004 Listed on NASDAQ FYE December 31, 2002 2006 (2) Inpatient Facilities 233 141 Adj. EBITDAR $40.3 $107.2 % Margin 5.9% 10.3% % Margin (0.4%) Adj. EBITDA ($2.6) $50.5 4.8% ($ in millions) 2007 2007 March 2007 Completed $200 millionsenior subordinated notesoffering April 2007 Closed Harborsideacquisition and completed$455 million(1) seniorsecured debt offering The Sun Story Harborside HealthcareOverview t 73 SNFs and 2 ALFs/ILFs located in10 states t 73 SNFs and 2 ALFs/ILFs located in10 states § 53(1) owned and 22 leased § 53(1) owned and 22 leased § 8,979 licensed beds § 8,979 licensed beds § 2006 pro forma revenues andAdjusted EBITDA of $653.2million and $71.6 million,respectively § 2006 pro forma revenues andAdjusted EBITDA of $653.2million and $71.6 million,respectively t FY 2006 occupancy of 91% t FY 2006 occupancy of 91% t FY 2006 Medicare revenue of 31% t FY 2006 Medicare revenue of 31% t Strong Quality Results t Strong Quality Results ($ in millions) (1) Includes the to be acquired Moffie portfolio of five facilities and 688beds and the NHP portfolio of four facilities and 401 beds. Total: $562.2 million FY 2006 Inpatient Revenue by Payor 31% 50% 19% Medicare $172.4 Medicaid $281.8 Private Pay and Other $108.0 Harborside’s High Quality Portfolio ($ in millions) Adjusted EBITDAR and EBITDA Revenues ($ in millions) Adj. EBITDAR % Margin 9.6% 11.5% 12.2% 13.5% Adj. EBITDA % Margin 2.4% 4.7% 6.6% 11.0% Represents the full year impact of acquisitions completed during 2006 and the exercise of the Moffie and NHP purchase options. 2003 2004 2005 2006 $421.2 $447.4 $495.7 $653.2 $71.6 $32.8 $20.9 $9.9 $88.0 $60.3 $51.2 $40.6 Adj. EBITDA Adj. EBITDAR 2003 2004 2005 2006 Harborside’s Strong Financial Performance Combined Company Overview • Acquisition creates one of the largest long-term care operators in the U.S. • Strong asset base of 216 inpatient facilities across 25 states • High CON concentration provides barriers to entry – 17 of 25 states • Significant facility ownership – 81 Facilities (1) - 38% • Leverages existing Sun infrastructure to realize significant cost savings (1) Includes exercise of Moffie and NHP purchase options. Total: $788.8 million 2007 2007 Pro Forma Six Months Pro Forma Six Months Impatient Payor Mix Impatient Payor Mix ($ in millions) Medicare $247.6 Medicaid $364.8 Private Payand Other $176.5 32% 46% 22% Sun Pro Forma for Harborside Acquisition . . . 6 5 10 17 3 1 9 1 12 12 4 20 3 19 10 1 15 2 17 7 9 9 8 9 7 Existing Sun State Harborside State Overlapping State # Number of Facilities 24,426 Licensed Beds in 25 States (1) Includes the exercise of Harborside’s purchase options on the Moffie portfolio (five facilities) and the NHPportfolio (four facilities). Consolidated Company Financials Consolidated Company Financials Adjusted Pro Forma for the Six Months ended June 30, 2007 $884.1million Consolidated $104.3million $60.7 million Note: Adjusted Pro Forma combines Sun and Harborside results for 2006 annualizing transactions that took placeduring the year, giving effect to the Moffie and NHP purchase options and normalizing Sun’s results. % Margin Sun Standalone Six Months June-2007 Pro Forma Sun Adjusted EBITDAR 10 . 0 % 11.8% . Adjusted EBITDA 4.8% 6.9% Occupancy 87.7% 88.9% Adj. EBITDA Adj. EBITDAR Revenue Sun Harborside Synergies 44.0% 53.3% 63.0% 54.4% 45.7% 37.0% 1.6% 1.0% Six Months June-2007 Improved Scale, Margins and Occupancy Medicare as a % of Revenue (2) Inpatient Revenue Quality Mix (3) Inpatient Revenue Per Patient Day Occupancy (1) (1) Quality mix includes all non-Medicaid inpatient revenues. Commercial Insurance Medicare [Part A] Q2 2006 Q2 2007 31.6% 31.0% Q2 2006 Q2 2007 88.6% 89.0% Q2 2006 Q2 2007 $378 $354$408 $154 52.8% 54.0% Q2 2006 Q2 2007 (1) Occupancy includes LTC and Hospitals. (2) Medicare as a % of Revenue includes Americare and Hospice. Medicaid Private and Other $160 $158 $166 $356 Improving Inpatient Performance MetricsPro Forma Sun with Harborside $408 Note: REX defined as Rehab with Extensive Days. The inpatient business has a continued opportunity to improveacuity and increase margins. REX Days as a % of Medicare Days Rehab Days as a % of Total Medicare Days 37.2% 35.0% Q2 2006 Q2 2007 82.4% 79.0% Q2 2006 Q2 2007 Sun’s High Acuity Strategy Drives Margins • Sun’s rehabilitation therapy segment helps drive Medicare inpatient days • Attracts high-acuity patients who require more intensive and medically complex care • Sun has adapted its business model to increasingly provide care for high-acuity patients • Captures the benefit of the January 2006 RUGs refinement • Added nine high-acuity categories with higher reimbursement rates • Previously these patients had been admitted to higher cost, post-acute care settings Rehab Recovery Suites - Opportunity forGrowth • 32 Centers currently have RRS • RRS Centers have demonstrated: – Higher Medicare occupancy • 18.6% vs. 15% in non RRS Centers – Higher Managed Care/Comm Ins occupancy • 3.5% vs. 2.6% in non RRS Centers – Higher Rehab RUGS • 89.8% vs. 79.8% – Higher REX Day • 47.5% vs. 33.6% • Additional 7 RRS units are in development as well as 1 current unit being expanded Harborside Integration Plan • Sun management has the experience and skill necessary to integrate large multi-facility acquisitions without disrupting existing operations • Acquisition of Harborside resulted in the establishment of a third reporting division with its own dedicated management • Identifiable cost saving opportunities of $12-15 million • Sun expects to realize approximately two-thirds of these net synergies over the first twelve months One of the largest contractrehab companies, providingphysical, occupational andspeech rehab therapy services Specializes in temporarytherapy, pharmacy, physician,and nursing staffing Geography 39 States 21 States 2Q-07 Gross Revenue $31.1 $29.2 % of Revenue 7.0% 6.5% 2Q-07 EBITDA Margin Description $2.4 $2.3 7.8% 7.7% Sun’s ancillary businesses are complementary to its core business Ancillary Businesses Financial Performance Low High Revenue Sun $1,100.0 $1,110.0 Harborside 505.0 509.0 Total $1,605.0 $1,619.0EBITDAR Sun 110.0 114.0 Harborside 71.0 73.0 Synergies 6.0 6.0 Total 187.0 193.0EBITDA Sun 54.0 58.0 Harborside 51.0 53.0 Synergies 6.0 6.0 Total 111.0 117.0Depreciation and amortization 33.0 34.0Interest expense, net 44.0 45.0Pre-tax 34.0 38.0Income taxes @ 35% 11.9 13.3Net income $ 22.1 $ 24.7 EBITDAR Margin 11.7% 11.9%EBITDA Margin 5.9% 7.2%Diluted weighted-average shares 44.0 44.0Diluted earnings per share $ 0.50 $ 0.56Sun’s 2007 full-year guidance includes only nine months of impact from the Harborside acquisition. As such, Sun anticipates annual 12 month run rates for depreciation and amortization to be approximately $39 to $41 million and annual 12month run rates for net interest expense to be approximately $56 to $59 million. 2007 Guidance Sun Pro Forma 6 Months Results • Actual Results Pro Forma Six Months ended June 30 Six Months ended June 30 2007 2006 2007 2006 • Revenue $720,233 $515,215 $884,077 $833,626 • Depreciation and amortization 13,708 6,628 18,484 15,425 • Interest expense, net 14,058 9,446 18,703 16,205 • Income from continuing • operations $15,678 $6,655 $14,367 $14,146 • EBITDAR normalized $ 83,720 $47,539 $104,314 $86,900 • Margin -EBITDAR normalized 11.6% 9.2% 11.8% 10.4% • EBITDA normalized $ 47,043 20,180 60,661 43,781 • Margin -EBITDA normalized 6.5% 3.9% 6.9% 5.3% • Income from continuing • Operations - normalized $12,866 $1,553 $15,668 $9,282 • Diluted earnings per share • - normalized $0.29 $0.05 $0.36 $0.21 ($ in millions) 6/30/07 Pro Forma Cash $ 84.5(1) $ 25.0(1) Debt: Revolver 15.0 0.0 Mortgage Debt 83.0 83.0 Assumed Mortgage Debt 31.7 52.7 Clipper Debt 49.8 49.6 Senior Secured Debt 306.4 306.4 Senior Secured Delayed Draw 35.0 35.0 Subordinated Debt 200.0 200.0 Other Long Term Debt 1.3 1.3 Total Debt 722.2 728.0 Net Debt 662.7 728.0 Adjusted EBITDA $ 113.8(2) $ 143.1(3)Credit Ratios Debt/EBITDA 5.8/1 5.1/1 Note: (1) Assumes cash over $25 million used to pay off debt.(2) Based on Normalized Pro Forma EBITDA for last twelve months ending 6/30/07. Excludes impact of Moffie and NHP. Includes $1 million in synergies. (3) Includes impact of Moffie $6 million and NHP $2.2 million and full impact of first synergies of $10 million. Pro Forma Capitalization Table
